Order entered November 18, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00177-CV

                                EX PARTE JOHN CLOUD

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. X-13-1239-P

                                         ORDER
       We DENY appellant’s November 6, 2014 “motion for the rehearing of the order denying

reconsideration of denial of judicial notice and the motion for a hearing.” We GRANT the

State’s November 14, 2014 second motion to extend time for filing brief. Because the brief the

State tendered at the time it filed the extension motion did not comply with the electronic

briefing rules and was rejected, we ORDER the State to file a corrected brief no later than

November 21, 2014.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE